Citation Nr: 1121820	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-02 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for somnambulism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2009, a statement of the case was issued in December 2009, and a substantive appeal was received in January 2010.   

The Veteran presented testimony at a Board hearing in November 2010.  A transcript of the hearing is associated with the Veteran's claims folder.  Although the Veteran's representative has requested a psychiatric examination, in the context of the pleadings and testimony it appears that the examination was requested for purposes of the present somnambulism claim and was not intended to raise a new claim for psychiatric disability.


FINDINGS OF FACT

1.  By way of a December 1990 decision, the Board denied the Veteran's claim for service connection for somnambulism.  

2.  Evidence received since the December 1990 Board decision is cumulative and redundant of the evidence of record at the time of the December 1990 Board decision and it does not relate to an unestablished fact necessary to substantiate the claim of service connection for somnambulism.



CONCLUSIONS OF LAW

1.  The December 1990 Board decision, which denied the Veteran's claim for service connection for somnambulism is final.  38 U.S.C.A. § 7103 (West 2002).

2.  Evidence received since the December 1990 Board decision is not new and material; accordingly, the claim of service connection for somnambulism is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated March 2008 and February 2009.                                                                       

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants. Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.

In the present case, the Board observes that the RO failed to furnish the Veteran with Kent notice.  However, it is clear that the Veteran and his representative have actual notice of the basis of the prior final denial and the type of evidence that needs to be submitted to reopen the claim.  In both hearing testimony and written pleading, it has been asserted that the Veteran did not have a problem with sleepwalking prior to service.  This argument advanced by the Veteran and his representative demonstrates actual knowledge of the underlying basis for the prior decision.  In other words, the lack of formal Kent notice in this case has not prejudiced the Veteran since he is aware of what the evidence must show to reopen the claim.  No useful purpose would be served by delaying appellate review and returning the case to the RO for formal Kent notice.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

The Board recognizes the Veteran's contention that he began receiving VA treatment for somnambulism at the Amarillo VA Medical Center in the early 1980s.  The RO has made attempts to retrieve these records.  In February 2009, the RO requested treatment records from the Amarillo VA Medical Center dated January 1980 through December 1996.  A representative from the Amarillo VA Medical Center indicated that some records from that timeframe had been located.  It appears that no records prior to the late 1980's were located.   

New and Material Evidence

Pursuant to 38 C.F.R. § 20.1100, unless the Chairman of the Board orders reconsideration of a Board decision, the Board decision is final and is not subject to revision except on the receipt of new and material evidence.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156(a) (2010) provide as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim for service connection for somnambulism was denied by way of a December 1990 Board decision.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims.  Moreover, the Chairman of the Board did not order reconsideration of the decision.  Consequently, the December 1990 decision is final.  The evidence on record at the time of the December 1990 denial included the service treatment records that state that the Veteran had a history of sleepwalking that preceded service; several lay statements (including one from the Veteran's mother) that reflect that the Veteran had a history of sleepwalking that preceded active duty service; and a notice of disagreement in which the Veteran stated that the only time he remembered sleepwalking was while on active duty on his ship.  

The basis for the December 1990 denial was the fact that although the Veteran's induction examination failed to note a history of sleepwalking, the remainder of the evidence overwhelming established that sleepwalking existed prior to service, and there was no evidence that the disability became aggravated in service.

Evidence submitted since the December 1990 Board decision includes outpatient treatment reports from the VA Medical Centers in Amarillo and Sacramento, and testimony from the Veteran at his November 2010 Board hearing.  The outpatient treatment reports simply reflect treatment for various disabilities.  However, they do not provide evidence to support the contention that somnambulism began in service, or that the preexisting condition became aggravated during service.  The Veteran's testimony at his Board hearing simply reiterated the contentions already addressed by the Board in its December 1990 decision (namely, the contention that the Veteran did not have somnambulism prior to service).      

The Board notes that the newly submitted evidence is new in that it is not duplicative; however, it is not "material" in that it fails to address the basis of the previous denial.  The basis of the prior denial was that the fact that the evidence established that the Veteran's somnambulism preexisted service.  The outpatient treatment records fail to refute the fact that the Veteran's somnambulism preexisted service.  Moreover, the Veteran's testimony (in which he denies that it preexisted service) consists of the same contentions that were addressed in the December 1990 Board decision.  

There is no new evidence suggesting that somnambulism did not preexist service, nor is there any new evidence that suggests that the disability was aggravated by service.  Therefore, the Board finds that the new evidence does not relate to an unestablished fact necessary to substantiate the claim of service connection for somnambulism.  Consequently, the Board finds that new and material evidence has not been submitted to reopen the claim. 


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


